United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Yonkers, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Miriam D. Ozur, Esq., for the Director

Docket No. 06-1581
Issued: February 20, 2007

Oral Argument January 25, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2006 appellant filed a timely appeal of the February 13, 2006 merit decision
of the Office of Workers’ Compensation Programs, which denied modification of a February 9,
1999 wage-earning capacity determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the
Board has jurisdiction over the merits of the claim.1
ISSUE
The issue is whether appellant established a basis for modification of the Office’s
February 9, 1999 wage-earning capacity determination.

1

The Office erroneously issued a July 12, 2006 decision denying reconsideration after the Board had already
assumed jurisdiction over the wage-earning capacity issue. See 20 C.F.R. § 10.626 (2006). An Office decision
issued while the Board has jurisdiction over the matter in dispute is null and void. Lawrence Sherman, 55 ECAB
359, 360 n.4 (2004). Additionally, any evidence received by the Office after the issuance of the February 13, 2006
decision cannot be considered on appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
This case has previously been before the Board.2 On July 10, 1995 appellant, then a 36year-old letter carrier, caught his right thumb on a chain link fence while in the performance of
duty. His claim has been accepted for open finger wound with complications and injury to
digital nerve.3 Appellant had three surgical procedures on his right upper extremity that were
approved by the Office. His latest surgery occurred on October 13, 1997.
On February 9, 1999 the Office issued a decision reducing appellant’s wage-loss
compensation to zero. The Office found that the constructed position of computer technician
represented appellant’s wage-earning capacity.4 Because the weekly wages of the selected
position exceed the current wages of appellant’s date-of-injury job, the Office determined that
appellant had no loss of wage-earning capacity, and therefore was no longer entitled to wage-loss
compensation.
When the case was last before the Board, the Office had denied appellant’s April 19,
2001 claim for additional wage-loss compensation.5 By decision dated December 23, 2004, the
Board found that the Office had applied an incorrect standard in reviewing appellant’s claim.
The Office adjudicated the claim as a recurrence of disability, rather than as a request for
modification of the February 9, 1999 wage-earning capacity determination. Accordingly, the
Board set aside the Office’s November 5, 2002 decision and remanded the case for a
determination of whether appellant established a basis for modification of the February 9, 1999
decision.6
When appellant filed for additional compensation he advised the Office that he had
worked for approximately one year for a private company repairing trains and buses. The
position required lifting in excess of the 20-pound limitation imposed by his treating physician
and appellant was ultimately dismissed because of his inability to meet the physical requirements
of the job. Appellant explained that, when he attempted to lift items in excess of the 20-pound
weight restriction, pain would set in and he could not perform the job correctly.

2

Docket No. 03-1929 (issued December 23, 2004).

3

Appellant also has an accepted claim for a March 4, 1997 right wrist sprain (ICD-9/842.0) (02-0726791).
Appellant’s July 10, 1995 and March 4, 1997 claims have been combined under file number 02-0699651.
4

The selected position was characterized as light duty with up to 20 pounds lifting required. It was deemed
medically suitable based on the March 3, 1998 report of Dr. Paul G. Jones, a Board-certified orthopedic surgeon and
Office referral physician. The computer technician position was also consistent with the 20-pound lifting restriction
imposed on April 20, 1998 by Dr. Salvatore R. Lenzo, a Board-certified orthopedic surgeon and appellant’s treating
physician.
5

Appellant filed a notice of recurrence (Form CA-2a) claiming disability beginning June 27, 2000, causally
related to his July 10, 1995 employment injury.
6

Docket No. 03-1929 (issued December 23, 2004). The December 23, 2004 decision is incorporated herein by
reference.

2

Appellant’s treating physician, Dr. Lenzo reported on August 29, 2000 that appellant had
recently stopped working because his job required him to lift up to 40 pounds, which resulted in
significant pain in his elbow. On physical examination, he noted limitations in range of motion
at the elbow and some slight numbness in the right hand, but no gross motor weakness.
Dr. Lenzo also noted that appellant had been advised to undergo a cervical discectomy and
fusion. Appellant also reported some stomach problems while taking anti-inflammatory
medication. Dr. Lenzo prescribed pain medication and a splint, but did not otherwise address
disability or work tolerance.7
In an April 17, 2001 report, Dr. Lenzo noted that appellant continued to experience
problems with his right upper extremity and neck. He also reported that an April 11, 2001
diagnostic study showed findings consistent with a low right cervical radiculopathy.8
Additionally, Dr. Lenzo noted evidence of cervical spinal stenosis and he explained that
appellant was advised to undergo a cervical discectomy and fusion. He further indicated that
appellant had been unable to return to work because of continuing problems in the right upper
extremity, which precluded him from doing any type of work.
Dr. Lenzo also provided a May 14, 2001 report in which he indicated that appellant
strained his paracervical area on July 15, 1995. He also explained that such a strain could have
caused a compression of the C5-7 nerve root. Dr. Lenzo indicated that appellant’s current neck
problems extended into his upper extremities and required surgical intervention. According to
him, appellant’s current symptomatology was related to the July 15, 1995 employment incident
when he was impaled on a chain link fence. Dr. Lenzo also noted that, when appellant worked
for Altech Services, Inc., repairing buses and trains, he should not have done any lifting in excess
of 15 pounds.
By decision dated June 21, 2005, the Office denied modification of the February 9, 1999
wage-earning capacity determination.9 Appellant requested an oral hearing, which was
conducted in a teleconference on January 6, 2006. He submitted a January 10, 2006 report from
Dr. Lenzo indicating that he had 50 percent impairment of the right upper extremity. This report,
however, did not specifically address appellant’s work tolerance or disability.10
In a decision dated February 13, 2006, the Office hearing representative affirmed the
June 21, 2005 decision.

7

On September 12, 2000 Dr. Lenzo recommended strengthening exercises for the right upper extremity, which
the Office authorized along with the previously recommended splint.
8

Sensory and motor nerve conduction studies were within normal range and needle electromyography (EMG)
showed an abnormality compatible with a low right cervical radiculopathy.
9

The Office initially denied modification on May 20, 2005, but neglected to advise appellant of his appeal rights.
The Office, therefore, reissued the decision on June 21, 2005 with the appropriate appeal rights attached.
10

Dr. Lenzo also authored two prior reports regarding the extent of appellant’s right upper extremity impairment.
In a February 6, 2001 report, he identified 25 percent impairment and in an April 1, 2005 report, he indicated that
appellant’s permanent impairment increased to 50 percent.

3

LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.11 Once the wage-earning capacity of an injured
employee is determined, a modification of such determination is not warranted unless there is a
material change in the nature and extent of the injury-related condition, the employee has been
retrained or otherwise vocationally rehabilitated or the original determination was erroneous.12
The burden of proof is on the party seeking modification of the wage-earning capacity
determination.13
ANALYSIS
Appellant did not allege that he was retrained or otherwise vocationally rehabilitated or
that the original February 9, 1999 wage-earning capacity determination was erroneous. He did
not specifically argue that the selected position of computer technician was not medically or
vocationally suitable, or that the weekly salary and availability of such positions were
misrepresented. Appellant has not raised any of these issues and the record does not otherwise
support any such basis for modification. His only claim is that beginning June 27, 2000 he was
physically unable to work. For appellant to prevail he must demonstrate a material change in the
nature and extent of the injury-related condition, which thus far includes open wound of finger
with complications and injury to digital nerve.
In his April 29, 2000 treatment notes, Dr. Lenzo reported that appellant recently stopped
working because of significant pain in his elbow. The pain was associated with appellant having
lifted in excess of 40 pounds at work. This report, however, does not establish a material change
in appellant’s injury-related condition. Dr. Lenzo did not indicate that appellant was disabled
from work nor did he state that the reported numbness in appellant’s right hand or the limited
range of motion in the elbow were associated with appellant’s accepted condition.
Dr. Lenzo’s April 17, 2001 report is similarly deficient. He noted at the time that
appellant had been unable to return to work because of continuing problems in the right upper
extremity, which precluded him from doing any type of work. Dr. Lenzo did not describe any
continuing problems in the right upper extremity.14 The only findings he reported pertained to
appellant’s cervical condition, which as previously indicated has not been accepted as
employment related. Dr. Lenzo also did not relate the continuing right upper extremity problems
to the July 15, 1995 employment injury. In fact, he did not even reference appellant’s
employment injury.
11

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

12

Tamra McCauley, 51 ECAB 375, 377 (2000).

13

Id.

14

The April 11, 2001 nerve conduction study Dr. Lenzo referenced in his report showed normal results with
respect to appellant’s right upper extremity.

4

It is also evident from Dr. Lenzo’s May 14, 2001 report that it was appellant’s cervical
condition, and not his accepted injury-related condition that precluded him from working.
Regarding appellant’s June 2000 work stoppage, Dr. Lenzo noted that, while appellant worked at
Altech Services, Inc., he lifted weights in excess of what had been recommended.15 The fact that
appellant disregarded his treating physician’s advice and undertook work that exceeded his
physical capabilities does not demonstrate a material change of his accepted injury-related
condition. The Board finds that Dr. Lenzo’s various reports do not establish that appellant’s
accepted condition has changed such that it currently precludes him from performing the selected
position of computer technician.16 Accordingly, appellant failed to establish a material change in
the nature and extent of the injury-related condition, and therefore, modification is unwarranted.
CONCLUSION
The Board finds that appellant has not established a basis for modifying the Office’s
February 9, 1999 wage-earning capacity determination.

15

Dr. Lenzo previously advised the Office that appellant was capable of lifting up to 20 pounds. See supra
note 5.
16

The several reports Dr. Lenzo authored regarding the extent of appellant’s right upper extremity impairment do
not specifically address appellant’s ability to work. While the February 6, 2001, April 1, 2005 and January 10, 2006
reports are relevant for purposes of determining entitlement to a schedule award, they are not particularly probative
on the issue of whether appellant demonstrated a material change in his accepted condition.

5

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 20, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

